DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:    
“the contexts of the context stack comprising the contexts identified for the multiple consecutive natural language utterances” in claims 3 and 13 appears to be redundant/unnecessary (Claims 1 and 11 already recite “wherein the context stack includes the contexts identified for the multiple consecutive natural language utterances” which is substantively identical)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the context, an interpretation of the second natural language utterance” is ambiguous (can refer to the first context, the second context, or to any of the contexts in the context stack, and it is not clear which one it is supposed to refer to).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennewick et al. (US 2004/0044516), hereafter Kennewick, in view of Ross et al. (US 2002/0133354), hereafter Ross.

As per Claim 1, Kennewick suggests A computer-implemented method of facilitating natural language system responses utilizing a context…, the method being implemented by a computer system that includes one or more physical processors executing one or more computer program instructions which, when executed, perform the method, the method comprising:… ; receiving, at the computer system, a first natural language utterance from an input device; determining, by the computer system, whether the first natural language utterance corresponds to… context…; and responsive to a determination that the first natural language utterance corresponds to…the context…, determining, by the computer system, a first context for the first natural language utterance (Paragraphs 3, 6, 7, 10, 11, 12, 29, 30, 84, 86, 88, 89, 114, 139, 142, 147, 148, 152, 153, 154, 155, 161, 163, 166, 167, 173, 185; Figures 1, 5; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A computer-implemented method of facilitating natural language system responses utilizing a context…,”: Paragraphs 6-7, 10, 12, 30, 89, 139, 142, 147-148, 152-153, a method performed by a computer device “computer system” which includes generating, by the computer system, natural language speech responses to spoken user input utterances/queries/commands, where the natural language speech responses by the system can be interpreted as “natural language system responses” which are “facilitated” because, as per paragraphs 6-7, “current systems” [at least suggested to be prior art system] cannot provide the natural language responses described in paragraph 10, such that the device/functions described in paragraph 10 “facilitate”/make-it-easier-to produce responses that are “natural sounding”/”natural language responses” [easier relative to prior art system that are “generally unable” to do so, as described in paragraph 6], and where the responses are “facilitated… utilizing a context…” since paragraphs 30, 89, 139, 142, 147-148, 152-155, 161, 163, 166-167, 173, describe where context is determined for an input speech utterance received by a speech unit [paragraphs 30, 139, 142, 147-148, 152-155, 161], where the context is 
“the method being implemented by a computer system that includes one or more physical processors executing one or more computer program instructions which, when executed, perform the method,”: Paragraphs 10, 12, a computer device “computer system” that receives a spoken natural language query/command/utterance from a speech unit, where the “computer system” is a computer which commonly/conventionally includes a processor that executes instructions to perform functions
“the method comprising:… receiving, at the computer system, a first natural language utterance from an input device;”: Paragraphs 10, 84, 86, 88,  a computer device main unit/”computer system” receives a user’s spoken natural language query/command/utterance from a speech unit “input device”.
“determining, by the computer system, whether the first natural language utterance corresponds to… context…; and responsive to a determination that the first natural language utterance corresponds to… the context…, determining, by the computer system, a first context for the first natural language utterance”: Paragraphs 10, 30, 139, 142, 147-148, 152-155, 161, determining a most likely context or domain 
Kennewick does not, but Ross suggests A computer-implemented method of facilitating natural language system responses utilizing a context stack generated based on multiple prior natural language utterances received, …the method comprising: tracking, by the computer system, contexts identified for multiple consecutive natural language utterances received; generating, by the computer system, a context stack based on the tracked contexts, wherein the context stack includes the contexts identified for the multiple consecutive natural language utterances; …determining, by the computer system, whether the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack; and responsive to a determination that the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a first context for the first natural language utterance (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
Paragraph 21 of Ross describes determining a context for a spoken utterance [like in Kennewick].  
Ross [Figure 4; paragraphs 21-22, 31, 33-35, 37, 53-54, 58-59]; suggests where determining a context corresponding to a spoken utterance involves determining whether the utterance corresponds to a most recent context in a context list/”stack” and then, if not, determining if the utterance corresponds to the next most recent context, and so on, and if the utterance is determined to correspond to a context which is not the most recent context, then that context is moved to the top of the list, where paragraph 22 describes where an utterance is recognized and remembered context is “from previous recognitions” [suggesting that the other “less recent” contexts in the context list/”stack” are “remembered” contexts for previously recognized utterances]
Ross thus suggests where Kennewick’s computer device “computer system”, when determining a context for an utterance [where the context is used to determine a response to the user’s utterance/command/query], checks whether the utterance corresponds to a most recent context in a context list/”stack” and then if the utterance corresponds to the most recent context, then that context is determined to be the context of the utterance, and if the utterance does not correspond to the most recent context, the same check is made with the next most recent context in the context list/”stack”, “and so on” until the utterance is determined to correspond to a context in the context list/”stack”, and then the context which is determined to correspond to the 
Ross thus suggests “A computer-implemented method of facilitating natural language system responses utilizing a context stack generated based on multiple prior natural language utterances received” [the responses determined based, in part, on the mostly likely context determined for the user’s utterance/command/query in Kennewick, are determined based, in part, on a mostly likely context determined from a context list/”stack” that is made of contexts determined to correspond to previous utterances]
“the method comprising: tracking, by the computer system, contexts identified for multiple consecutive natural language utterances received; [maintaining the context list/”stack” “tracks” contexts which were determined to correspond to most recent utterances that are suggested to be “consecutive” relative to each other in the sense that the utterances are at least suggested to be input in a time-sequential order relative to each other since a user logically cannot say two different things at the same time]
generating, by the computer system, a context stack based on the tracked contexts, wherein the context stack includes the contexts identified for the multiple consecutive natural language utterances; [generating a most recent version of the context list/”stack” when a less-than-most-recent context is determined to correspond to a most recent utterance generates a context list/”stack” with a different order for the contexts that are “tracked” in the context list/”stack”, where the contexts are determined to correspond to multiple “consecutive” utterances]
one or more individual ones of the contexts included in the context stack; and responsive to a determination that the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a first context for the first natural language utterance” [determining whether the user’s query/command/utterance corresponds to one of the contexts in the context list/”stack” whose order was updated in response to the previous utterance corresponding to a then-less-than-most-recent context, particularly by determining whether the user’s utterance corresponds to the most recent top of the list context and if so, determining that the most recent top of the list context corresponds to the user’s utterance, and if not, determining whether the user’s utterance corresponds to the next most recent context and if so, determining that the next most recent context corresponds to the user’s utterance and if not, determining whether the user’s utterance corresponds to the next context in the list, and so on, until the user’s utterance is determined to correspond to one of the contexts in the list and that context is moved to the top of the list]
Additionally, an alternate interpretation which also reads on the claim language is where a portion of [i.e. less than all of] the context list containing the top contexts [e.g. the top two of, the top 3 of, and less than all of] is the context “stack”/list [since it is still a plurality of contexts “stacked” in a most recent context order, particularly relevant for the rejection of claim 5])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination 

	As per Claim 2, Kennewick suggests determining, by the computer system, based on the first context, an interpretation of the first natural language utterance; generating, by the computer system, a response to the first natural language utterance based on the interpretation (Paragraphs 3, 6, 7, 10, 11, 12, 29, 
	The combination [thus far] is as discussed in the rejection of claim 1 [where Ross suggests where the determined “first context” for the user utterance in Kennewick is determined based on a context list and determining, using a most recent context order, whether the user utterance corresponds to a context in the list]
	Paragraph 155 describes where context is used to determine interpretation of input speech, and paragraph 10 describes generating a natural language speech response in response to the user.  These portions suggest “determining, by the computer system, based on the first context, an interpretation of the first natural language utterance;” [determining the interpretation of the user’s utterance based on the determined context] and “generating, by the computer system, a response to the first natural language utterance based on the interpretation” [in paragraph 155, different plausible interpretations correspond to different requests, and it is suggested that the interpretation determined based on context is used to generate the response in order to accurately provide information that the user asked for, as opposed to information that is an answer for a different interpretation that the user did not intend])
	
As per Claim 3, Kennewick suggests wherein determining the first context for the first natural language utterance comprises: identifying, by the computer system, the first context… based on one or more recognized words of the first natural language utterance,… (Paragraphs 3, 6, 7, 10, 11, 12, 29, 30, 84, 86, 88, 89, 114, 139, 142, 147, 148, 152, 153, 154, 155, 161, 163, 166, 167, 173, 185; Figures 1, 5;

Paragraph 152 further describes where the parser determines a context for an utterance by applying, among other things, keyword matching, and where ”tokens for the questions or commands” are examined for context, where “token” is commonly used in the art to refer to a word or a phrase in recognized speech, which suggests “wherein determining the first context for the first natural language utterance comprises: identifying, by the computer system, the first context… based on one or more recognized words of the first natural language utterance…” [the parser determines the context for the utterance based on the recognized words/phrases provided by the speech recognition engine in response to performing speech recognition on the user utterance])
wherein determining the first context for the first natural language utterance comprises: identifying, by the computer system, the first context from among the contexts of the context stack based on one or more recognized words of the first natural language utterance, the contexts of the context stack comprising the contexts identified for the multiple consecutive natural language utterances (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
Same combination as discussed in the rejection of claim 1 [first context is more specifically identified from among contexts in the most-recent-contexts context list/”stack”, and the contexts in the context list/”stack” are made of contexts determined to correspond to most recent utterances that are at least suggested to be consecutive since a person logically cannot say two different things at the same time])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack and a most recent context order with context determination which does.  Ross teaches that context determination which determines context for an utterance using a context stack and a most recent context order was known in the art.  One of ordinary skill in the art could have substituted one type of context determination with another to obtain the predictable results of a system which receives a user utterance, determines context for the user utterance, and generates a response based on the context (as per Kennewick) where the context is determined by 

As per Claim 4, Kennewick does not, but Ross suggests wherein determining whether the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack comprises: determining, by the computer system, whether the first natural language utterance corresponds to a most recent context included in the context stack; and responsive a determination that the first natural language utterance does not correspond to the most recent context, determining, by the computer system, whether the first natural language utterance corresponds to a second most recent context included in the context stack (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
Same combination as discussed in the rejection of claim 1 [Kennewick’s computer device “computer system” determines whether the utterance corresponds to the most recent context at the top of the context list/”stack” and then, if the utterance does not correspond to the most recent context at the top of the context list/”stack, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack and a most recent context order with context determination which does.  Ross teaches that context determination which determines context for an utterance using a context stack and a most recent context order was known in the art.  One of ordinary skill in the art could have substituted one type of context determination with another to obtain the predictable results of a system which receives a user utterance, determines context for the user utterance, and generates a response based on the context (as per Kennewick) where the context is determined by determining whether the user utterance corresponds to a most recent context of a context list, and if so, determining that the most recent top of the list context corresponds to the user utterance, and if not, determining whether the user utterance corresponds to the next most recent context and if so, determining that the next most recent context corresponds to the user utterance and if not, determining whether the user’s utterance corresponds to the next context in the list, and so on, until the user utterance is determined to correspond to one of the contexts in the list and that context is moved to the top of the list (as per Ross).

	As per Claim 5, Kennewick suggests …determining, by the computer system, a… context for the first natural language utterance based on one or more recognized words of the first natural language utterance;… receiving, at the computer system, a second natural language utterance;… determining, by the computer system, a context for the second natural language utterance; determining, by the computer system, based on the context, an interpretation of the second natural language utterance; and generating, by the computer system, a response to the second natural language utterance based on the interpretation (Paragraphs 3, 6, 7, 10, 11, 12, 29, 30, 84, 86, 88, 89, 114, 139, 142, 147, 148, 152, 153, 154, 155, 161, 163, 166, 167, 173, 185; Figures 1, 5;
“…determining, by the computer system, a… context for the first natural language utterance based on one or more recognized words of the first natural language utterance;”: Paragraphs 10, 30, 139, 142, 147-148, 152-155, 161, determining a most likely context or domain for a user’s question or command, particularly by performing speech recognition on a natural language speech command/query/utterance received by the main unit from the speech unit, and then using a parser to determine a context for the utterance [at least suggested to be based on the words/phrases that have been recognized by the speech recognition engine], where paragraph 152 describe where context is determined for an input speech utterance received by a speech unit, and paragraphs 30 and 153 describes where a “mostly likely” context/domain for a user’s question/command is determined, which suggests that there are less likely contexts and the computer device “computer system” determines which of 
Paragraph 152 further describes where the parser determines a context for an utterance by applying, among other things, keyword matching, and where ”tokens for the questions or commands” are examined for context, where “token” is commonly used in the art to refer to a word or a phrase in recognized speech, which suggests “…determining, by the computer system, a… context for the first natural language utterance based on one or more recognized words of the first natural language utterance;” [the parser determines the context for the first utterance based on the recognized words/phrases provided by the speech recognition engine in response to performing speech recognition on the user utterance]
“… receiving, at the computer system, a second natural language utterance;… determining, by the computer system, a context for the second natural language utterance;”: Paragraph 86 describes receiving “utterances of the user” [plural], paragraph 147 describes where a speech recognition engine processes [particularly by determining user identify] “for each utterance” [at least suggesting where multiple utterances are processed in the same way] and paragraph 152 describes where context is determined for “an utterance” [singular].  Paragraph 148 further describes a “dialog” which commonly includes more than one communication from the user to the system and more than one communication from the system to the user, and paragraph 155 describes an example of “what about flight one hundred and twenty too?” which is at least suggested to be a follow up question relative to an earlier question.  These portions [along with the fact that Kennewick’s system would have grossly limited utility if 
“determining, by the computer system, based on the context, an interpretation of the second natural language utterance; and generating, by the computer system, a response to the second natural language utterance based on the interpretation”: Paragraph 155 describes where context is used to determine interpretation of input speech, and paragraph 10 describes generating a natural language speech response in response to the user.  These portions suggest “determining, by the computer system, based on the context, an interpretation of the second natural language utterance;” [determining the interpretation of the user’s second utterance based on the context determined for the second utterance] “and generating, by the computer system, a response to the second natural language utterance based on the interpretation” [in paragraph 155, different plausible interpretations correspond to different requests, and it is suggested that the interpretation determined based on context is used to generate the response in order to accurately provide information that the user asked for, as opposed to information that is an answer for a different interpretation that the user did not intend]
In summary, Kennewick suggests where a user speaks two different “consecutive” utterances/queries/commands at two different “consecutive” times [e.g. the user asks the system for one thing, and then after the system responds, the user 
Kennewick does not, but Ross suggests responsive to a determination that the first natural language utterance does not correspond to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a second context for the first natural language utterance based on one or more recognized words of the first natural language utterance; updating, by the computer system, the context stack based on the second context; receiving, at the computer system, a second natural language utterance; responsive to a determination that the second natural language utterance corresponds to one or more individual ones of the contexts included in the updated context stack, determining, by the computer system, a context for the second natural language utterance; determining, by the computer system, based on the context, an interpretation of the second natural language utterance; and generating, by the computer system, a response to the second natural language utterance based on the interpretation (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;

As discussed above, Kennewick suggests where a user speaks two different “consecutive” utterances/queries/commands at two different “consecutive” times [e.g. the user asks the system for one thing, and then after the system responds, the user asks for another thing, and then the system responds] and the two different “consecutive” utterances/queries/commands are processed in the same way [by, among other things, performing speech recognition on one utterance/query/command, determining a context for the one utterance/query/command based on recognized words/phrases of the one utterance/query/command, determining an interpretation of the one utterance/query/command based on the determined context, and responding to the one utterance/query/command based on the determined interpretation] 

The embodiment of the combination discussed in the previous paragraph thus suggests “responsive to a determination that the first natural language utterance does not correspond to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a second context for the first natural language utterance based on one or more recognized words of the first natural language utterance;” [interpreting, for the purposes of rejecting claim 5, the most recent context as the “first context” in claim 1, responsive to determining that the first natural language utterance does not correspond to the most recent “first” context which is “one… individual ones of the contexts included in the context stack”, in the context list, determining whether the first natural language utterance corresponds to a non-most-recent “second” context based on recognized words/phrases of the first natural 
 updating, by the computer system, the context stack based on the second context; [updating the list to have the “second” non-most recent context that corresponds to the first utterance at the top as the now-most-recent context]
receiving, at the computer system, a second natural language utterance; [receiving another utterance from the user after responding to the first utterance as part of a dialog, as suggested by Kennewick, paragraphs 148 and 155]
 responsive to a determination that the second natural language utterance corresponds to one or more individual ones of the contexts included in the updated context stack, determining, by the computer system, a context for the second natural language utterance; [determining that the second utterance corresponds to one of the contexts in the “updated” context list/”stack” that has the first utterance’s context at the top, and determining that context that is determined to correspond to the second utterance to be the context of the second utterance]
“determining, by the computer system, based on the context, an interpretation of the second natural language utterance; and generating, by the computer system, a response to the second natural language utterance based on the interpretation” [interpreting the second utterance based on the context in the context list determined for the second utterance and generating the response based on the interpretation that is based on the second utterance’s context])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination 

As per Claim 6, Kennewick does not, but Ross suggests accumulating, by the computer system, short-term knowledge, wherein the short-term knowledge is accumulated based on one or more natural language utterances received during a predetermined time period (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
The combination [thus far] is as discussed in the rejection of claim 1, which also suggests “accumulating, by the computer system, short-term knowledge, wherein the short-term knowledge is accumulated based on one or more natural language utterances…” [the two most recent contexts in the context list can be interpreted as “knowledge” that is “short-term”/more-recent relative to the less recent contexts further down the list, where the two most recent contexts are “accumulated” as they are associated with recent utterances and are “accumulated based on one or more natural language utterances” in the sense that they are associated with the most recent utterances and are put/”accumulated" at the top of the context list as a result]
Paragraph 3 and the Abstract of Ross further suggests where “the one or more natural language utterances” [which the short-term knowledge is accumulated based on] are “received during a predetermined time period”.  Paragraph 3 describes where a user provides a command/sentence-fragment speech input for a calendar application, switch to a word processing application and then provide a speech utterance for that application, and so on, which suggests where the two utterances/speech-inputs directed to two applications/contexts are received relatively close in time [e.g. within the same hour/day] which suggests where the utterances that were determined to correspond to the two different most recent contexts in the context list were received by Kennewick’s computer device “computer system” in the same hour or the same day or even the same year, where a particular hour/day/year are all “predetermined” “periods” of all of “time” [e.g. 1-2PM on 3/10/2021 is a specific period of time that was previously 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack that is based on multiple utterances that were uttered relatively close in time and using a most recent context order with context determination which does.  Ross suggests that context determination which determines context for an utterance using a context stack that is based on multiple utterances that were uttered relatively close in time and using a most recent context order was known in the art.  One of ordinary skill in the art could have substituted one type of context determination with another to obtain the predictable results of a system which receives a user utterance, determines context for the user utterance, and generates a response based on the context (as per Kennewick) where the context is determined by determining whether the user utterance corresponds to a most recent context of a context list, and if so, determining that the most recent top of the list context corresponds to the user utterance, and if not, determining whether the user utterance corresponds to the next most recent context and if so, determining that the next most recent context corresponds to the user utterance and if not, determining whether the user’s utterance 

As per Claim 7, Kennewick does not, but Ross suggests wherein the determination that the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack is based on the short-term knowledge (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
Same combination discussed in the rejection of claim 6, where, particularly when the “first natural language utterance” [the utterance which Kennewick’s computer device “computer system” is “currently” determining a context for] does not correspond to the top/most-recent context in the context list/”stack”, the determining of the context of the “first natural language utterance” is based on the context list/”stack”, including the top/most-recent two contexts [the “short-term knowledge” which is more recent/”short-term” than the other less recent contexts in the list, as discussed in the rejection of claim 6])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack that is based on multiple utterances that were uttered 

As per Claim 8, Kennewick does not, but Ross suggests determining, by the computer system, the first context for the first natural language utterance based further on the short-term knowledge (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
two most-recent contexts in the context list/”stack” [e.g. the utterance is determined to correspond to the 3rd most recent context in the context list/”stack”], the determining of the “first context” of the “first natural language utterance” [e.g., the determining that a 3rd-most-recent context in the context list/”stack” that is determined to correspond to the “first natural language utterance” is the “first context” of the “first natural language utterance”] is “further based on” the two most recent contexts [e.g., in addition to being based on determining that the 3rd most recent context corresponds to the “first natural language utterance”, the determining that the 3rd most recent context is the “first context” of the “first natural language utterance” is “further based on” the “short-term knowledge” which is more recent/”short-term” than the other less recent contexts in the list, as discussed in the rejection of claim 6, in the sense that the determination that the 3rd most recent context corresponds to the “first natural language utterance” does not occur unless the computer device first determines that the first natural language utterance does not correspond to the-two-most-recent-contexts/”the short-term knowledge”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack that is based on multiple utterances that were uttered 

	As per Claim 9, Kennewick suggests …determining, by the computer system, based on… context, an interpretation of the first natural language utterance; and generating, by the computer system, a response to the first natural language utterance based on the interpretation (Paragraphs 3, 6, 7, 10, 11, 12, 29, 30, 84, 86, 
	The combination [thus far] is as discussed in the rejection of claim 6.
	Paragraph 155 describes where context is used to determine interpretation of input speech, and paragraph 10 describes generating a natural language speech response in response to the user.  These portions suggest “…determining, by the computer system, based on… context, an interpretation of the first natural language utterance” [determining the interpretation of the user’s utterance based on the determined context] and “generating, by the computer system, a response to the first natural language utterance based on the interpretation” [in paragraph 155, different plausible interpretations correspond to different requests, and it is suggested that the interpretation determined based on context is used to generate the response in order to accurately provide information that the user asked for, as opposed to information that is an answer for a different interpretation that the user did not intend])
Kennewick does not, but Ross suggests responsive to a determination that the first natural language utterance does not correspond to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a second context for the first natural language utterance based on the short-term knowledge; determining, by the computer system, based on the second context, an interpretation of the first natural language utterance; and generating, by the computer system, a response to the first natural language utterance based on the interpretation (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;

Interpreting, for the purposes of rejecting claim 9, the top most recent context in the context list/”stack” [part of the “short-term knowledge”] as “the first context” and “one or more individual ones of the contexts included in the context stack”, and in an embodiment of the combination discussed in the previous paragraph where the top most recent context is not determined to correspond to the “first natural language utterance” and the 2nd most recent context [also part of the “short-term knowledge”] is determined to correspond to the “first natural language utterance”, this embodiment of the combination suggests:
“responsive to a determination that the first natural language utterance does not correspond to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a second context for the first natural language utterance based on the short-term knowledge;” [responsive to determining that the “first natural language utterance” does not correspond to the top most recent context/”first context”/one or more individual ones of the contexts included in the context stack”, determining the 2nd-most-recent-context/”a second context” to be the context of the “first natural language utterance”, where the determining that the 2nd-most-recent-context/”second context” is the context of the “first natural language utterance” is “based nd-most-recent-context is part of the “short-term knowledge”/top-two-most-recent-contexts and because the determining that the 2nd-most-recent-context is the context of the “first natural language utterance” does not occur unless the computer device first determines that the top most recent context is does not correspond to the “first natural language utterance”]
“determining, by the computer system, based on the second context, an interpretation of the first natural language utterance; and generating, by the computer system, a response to the first natural language utterance based on the interpretation” [the 2nd-most-recent context determined to be the context of the “first natural language utterance” is used to interpret the “first natural language utterance” and the interpretation is used to respond to the “first natural language utterance” as discussed above in the portion of this rejection of claim 9 based on Kennewick])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because the prior art teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack that is based on multiple utterances that were uttered relatively close in time and using a most recent context order with context determination which does.  Ross suggests that context determination which determines context for an utterance using a context stack that is based on multiple utterances that were uttered relatively close in time and using a most recent context order was known in the art.  One of ordinary skill in the art could have substituted one type of context determination with another to obtain the predictable results of a system which receives a user utterance, 

	As per Claim 10, Kennewick suggests wherein the one or more natural language utterances received during the predetermined time period are related to a conversation between a user and the computer system (Paragraphs 3, 6, 7, 10, 11, 12, 29, 30, 84, 86, 88, 89, 114, 139, 142, 147, 148, 152, 153, 154, 155, 161, 163, 166, 167, 173, 185; Figures 1, 5;
	Same combination as in the rejection of claim 6 [including where Ross suggests where two utterances that are associated with the two most recent contexts of the context list/”stack” are received relatively close in time, such that they are suggested to be received during a “predetermined time period”/particular-hour/particular-day/particular-week/particular-month/particular-year].

	Kennewick thus suggests where the utterances that the top two most recent contexts in the context list/”stack” [the “short-term knowledge”] are based on are part of [and thus “related to”] a dialog/”conversation” “between a user and the computer system”).

	As per Claims 11-20, they are system equivalents of Claims 1-10 and so are rejected under similar rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 16, 18, 19, of U.S. Patent No. 10,297,249, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of Parent Patent 1.

As per Claim 1, Claim 3 of Parent Patent 1 (interpreted as incorporating the limitations of Claim 1 of Parent Patent 1) suggests  A computer-implemented method of facilitating natural language system responses (lines 1-2 of Claim 1 of Parent Patent 1)
utilizing a context stack generated based on multiple prior natural language utterances received (lines 2-6 of Claim 3 of Parent Patent 1, where in order to identify contexts for multiple consecutive utterances, those utterances were logically received at , 
the method being implemented by a computer system that includes one or more physical processors executing one or more computer program instructions which, when executed, perform the method, (lines 4-7 of Claim 1 of Parent Patent 1)
the method comprising: tracking, by the computer system, contexts identified for multiple consecutive natural language utterances received; (first limitation of Claim 3 of Parent Patent 1)
generating, by the computer system, a context stack based on the tracked contexts (first limitation of Claim 3 of Parent Patent 1)
wherein the context stack includes the contexts identified for the multiple consecutive natural language utterances; (first limitation of Claim 3 of Parent Patent 1)
receiving, at the computer system, a first natural language utterance from an input device; (lines 9-12 of Claim 1 of Parent Patent 1)
determining, by the computer system, whether the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack; and responsive to a determination that the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a first context for the first natural language utterance (lines 9-12 of Claim 1 of Parent Patent 1 teaches the first natural language utterance; 3rd to last limitation of Claim 1 of Parent Patent 1 teaches determining a context for the first natural language utterance; Claim 3 of Parent Patent 1 teaches determining whether a natural language utterance [the second natural language utterance in particular] corresponds to one or more individual ones of the contexts included in the context stack; where these portions suggest where the determining in Claim 3 of Parent Patent 1 [applied to determine correspondence between the second utterance and a context] can be applied to determine the context of the first utterance in Claim 1 of Parent Patent 1)

	As per Claim 2, Claim 1 of Parent Patent 1 teaches its limitations (last 3 limitations of Claim 1 of Parent Patent 1).

	As per Claim 3, Claim 3 of Parent Patent 1 suggests its limitations (Claim 3 of Parent Patent 1 teaches determining whether an utterance corresponds to individual ones of the contexts in the context stack [which suggests both that one of the contexts are identified as corresponding to the first natural language utterance, where context, conventionally/commonly, is based on meaning of words, which suggests where the words of the utterance are used to determine context], the first limitation of Claim 3 of Parent Patent 1 teaches “the contexts of the context stack comprising the contexts identified for the multiple consecutive natural language utterances”)

	As per Claim 4, Claim 4 of Parent Patent 1 suggests its limitations (as discussed in the rejection of claim 1, Claim 3 of Parent Patent 1 suggests where the determining performed for the second utterance can be used to determine the context of the first utterance in Claim 1 of Parent Patent 1, and Claim 4 of Parent Patent 1 further describes the limitations of Claim 4 of this application are applied to the second utterance [which, together with Claim 1 of Parent Patent 1, last 3 limitations] suggests where the limitation of Claim 4 of Parent Patent 1 are applied to the first utterance [as claimed in Claim 4 of this application])

	Claims 11-14 are system equivalents of Claims 1-4 and Claims 16, 18, and 19 of Parent Patent 1 are system equivalents of Claims 1, 3, and 4 of Parent Patent 1, and so Claims 11-14 are rejected based on Claims 16, 18, and 19 of Parent Patent 1 for reasons similar to those pertaining to claims 1-4.

Claims 1, 10, 11, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 9,015,049, hereafter Parent Patent 2, and Claims 1, 25, of U.S. Patent No. 8,073,681, hereafter Parent Patent 3, in view of Ross et al. (US 2002/0133354), hereafter Ross.

As per Claim 1, Claim 1 of Parent Patent 2 teaches A computer-implemented method of facilitating natural language system responses…,  (lines 1-2 of Claim 1 of Parent Patent 2)
the method being implemented by a computer system that includes one or more physical processors executing one or more computer program instructions which, when executed, perform the method, the method comprising: …; (lines 2-5 of Claim 1 of Parent Patent 2)
receiving, at the computer system, a first natural language utterance from an input device;…,  (first limitation in the body of Claim 1 of Parent Patent 2)
determining, by the computer system, a first context for the first natural language utterance (3rd to last limitation of Claim 1 of Parent Patent 2)
Claim 1 of Parent Patent 2 does not, but Ross suggests A computer-implemented method of facilitating natural language system responses utilizing a context stack generated based on multiple prior natural language utterances received, the method being implemented by a computer system that includes one or more physical processors executing one or more computer program instructions which, when executed, perform the method, the method comprising: tracking, by the computer system, contexts identified for multiple consecutive natural language utterances received; generating, by the computer system, a context stack based on the tracked contexts, wherein the context stack includes the contexts identified for the multiple consecutive natural language utterances; receiving, at the computer system, a first natural language utterance from an input device; determining, by the computer system, whether the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack; and responsive to a determination that the first natural language utterance corresponds to one or more individual ones of the contexts included in the context stack, determining, by the computer system, a first context for the first natural language utterance (Figure 4; paragraphs 3, 21-22, 31, 33-35, 37, 53-54; Abstract;
Same manner of combining as in the prior art rejection of claim 1, above, based on Kennewick and Ross [i.e. Ross suggests where the identifying of the context for the natural language utterance is based on identifying that the utterance corresponds to one of multiple contexts in a context list/”stack” that is generated by “tracking” contexts of most recent utterances, see portion of the prior art rejection of claim 1 based on Ross, incorporated here by reference])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a simple substitution of one type of context determination with another because Claim 1 of Parent Patent 2 teaches the claimed invention except for the substitution of context determination which does not necessarily determine context for an utterance using a context stack and a most recent context order with context determination which does.  Ross teaches that context determination which determines context for an utterance using a context stack and a most recent context order was known in the art.  One of ordinary skill in the art could have substituted one type of context determination with another to obtain the predictable results of a system which receives a user utterance, determines context for the user utterance, and generates a response based on the context (as per Claim 1 of Parent Patent 2) where the context is determined by determining whether the user utterance corresponds to a most recent context of a context list, and if so, determining that the most recent top of the list context corresponds to the user utterance, and if not, determining whether the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsuyoshi (US 2003/0182123) (analyzed in IPR petition pages 58-62) teaches “an oblivion processing unit for deleting information which has been stored for a predetermined period of time since the information was initially stored, among the pieces of information concerning states of emotion stored in the emotion information storing unit in the past, and for excluding at least information showing a larger amount of change in emotion than a predetermined amount and information matching a predetermined change pattern, from the information to be deleted”.  Paragraphs 62-63 describe where storage capacity is limited and where processing speed is lowered as information stored is increased, and where “situation information of low priority is automatically deleted… in order of time” and “a result similar to oblivion of a human can be realized”, and shortage of storage capacity and lowering of the processing speed can be prevented.  In this reference, “situation information” refers to, for example, partner’s emotion, peripheral situation and the like (paragraph 262).  Applying the time-based deletion to the context list in Ross results in accumulating the top 2 contexts nd most recent utterance, where the most recent utterance is at least suggested to be received after the 2nd most recent utterance is processed and associated with a context, such that the most recent utterance (which is analyzed based on, among other things, the 2nd most recent utterance’s context [i.e. the 2nd most recent utterance’s context is not yet deleted]) is suggested to be received within the predetermined time when the most recent utterance is put at the top of the list (as a result of being associated with the 2nd most recent utterance) and the time when the top context would be deleted (assuming no other utterance is associated with that top context by the time that deletion time passed).  Given that other utterances could be associated with that top context (e.g. a “next most recent” utterance which is associated with the top context), it is not clear that the deletion time would be a “predetermined time” starting from when the top context was associated with the 2nd most recent utterance and ending at the deletion time because, presumably, if another utterance is later associated with that top context, then the deletion “timer” would be “reset”.
2003/0216919 teaches “To determine the topic, one or more vectors in context structures in short-term memory may be examined… to see if they have exceeded threshold potential… or ‘fired’” (paragraph 323)
2007/0100797 teaches “the difference component 112 receives detailed information from the search engine 110 regarding queries that users have been submitting to the search engine over a given period of time, e.g., the past day, the past week, etc. On the basis of this information, the difference component 112 instructs the search engine to execute one or more queries”, paragraph 35;
7072888 (Perkins) teaches “removing queries not used in the previous n days (e.g. the previous thirty days)”
2006/0106769 teaches historical queries whose date/time is more than 24 hours in the past contributing a value of “1” to a ranking score of a query, while historical queries whose date/time is within the last 24 hours may contribute a value of ‘2’ to a ranking score of a query” (paragraph 64)
2005/0043956 teaches a short-term memory and a long-term memory (paragraph 38) where the short-term storage unit stores short time targets and events recognized by the visual recognition functional unit (paragraph 53)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






EY 3/12/2021
/ERIC YEN/Primary Examiner, Art Unit 2658